 Case 16-39654       Doc 537    Filed 04/01/21 Entered 04/02/21 07:41:23             Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.: 16-39654
ARGON CREDIT, LLC, et al.                   )               (Jointly Administered)
                                            )               Chapter: 7
                                            )
                                                            Honorable Deborah L. Thorne
                                            )
                                            )
               Debtor(s)                    )
       ORDER GRANTING MOTION FOR ENTRY OF AN ORDER PURSUANT TO
      BANKRUPTCY RULE 9019 APPROVING SETTLEMENT WITH RAVIV WOLFE

       This matter coming before the Court upon the motion (the “Motion”) of Karen R. Goodman (the
“Trustee”), the chapter 7 Trustee in the above-captioned cases, for entry of an order approving the
Trustee's settlement with Raviv Wolfe; due and proper notice having been given under the
circumstances and for good cause appearing;

      IT IS HEREBY ORDERED that:

       1) The settlement between the Trustee and Raviv Wolfe, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 1, is hereby approved.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: April 01, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Elizabeth L. Janczak
 Freeborn & Peters LLP
 311 S. Wacker Dr. Suite 3000
 Chicago, IL 60606
